DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “wherein the housing include metal material.”  The limitation contradicts amended claim 1, which recites, “wherein the dielectric lens is integrally formed with the housing.” Based on the specification which supports the amended limitation, “integrally” is interpreted to mean formed from the same material. As disclosed in the specification: 

Therefore, it is unclear how the housing would be both integrally formed with the dielectric lens and made of a metal material. It appears that the applicant has combined two different embodiments of the invention that are mutually exclusive alternatives.
Claim 10 recites, “wherein the housing is made of a material with higher thermal conductivity than the dielectric lens.” The limitation contradicts amended claim 1, which recites, “wherein the dielectric lens is integrally formed with the housing.” Based on the specification which supports the amended limitation, “integrally” is interpreted to mean formed from the same material (“resin may be used as the material of the housing 6, or the housing 6 and the dielectric lens 7 may be integrally formed of the same resin material,” [0057] of the specification). Therefore, it is unclear how the housing would be both integrally formed with the dielectric lens and made a material with higher thermal conductivity than the dielectric lens. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Shao (CN 105846043 A – cited by Applicant).
As to claim 1, Felic teaches an antenna device (Fig. 1A), comprising:
a housing (120A-B, 130, Fig. 1) having a window surface (base of lens 110, Fig. 1);

a receiving antenna (150, Fig. 1) that is inside the housing and configured to receive a reflected wave from outside the housing through the window surface (as shown in Fig. 5), the reflected wave being the electromagnetic wave reflected at a target (“processing reflected radar signal to obtain information about one or more targets,” [0043]);
a circuit board (140, Fig. 1A) that is inside the housing (120A-B, Fig. 1A) and includes a board surface (Fig. 1C), the transmitting antenna and receiving antenna (150, Fig. 1A-C) being positioned on the board surface, the electromagnetic wave being transmitted and the reflected wave being received through the window surface; and
a dielectric lens (110, Fig. 1A) covering the window surface, the dielectric lens configured to narrow a beam of the electromagnetic wave transmitted from the transmitting antenna to output the beam outside the housing, and collect reflected wave inputted from outside the housing to the receiving antenna (as shown in Fig. 5), 
wherein the dielectric lens is integrally formed with the housing (“an improved antenna unit is provided by integrating a dielectric lens for an antenna into a lens structure formed of a dielectric material that incorporates both a lens and a support structure in a unitary body. The lens structure acts as a support (and in some embodiments as a housing) for an antenna substrate carrying radiating elements of the antenna,” [0043]).
Felic does not explicitly teach the electromagnetic wave being transmitted and the reflected wave being received in a substantially horizontal direction with respect to the board surface. 

It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic such that the electromagnetic wave being transmitted and the reflected wave being received is in a substantially horizontal direction with respect to the board surface, as taught by Shao. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the height of the antenna device.
	As to claim 2, Felic teaches the transmitting antenna and the receiving antenna (150, Fig. 1A) are each composed of a conductor pattern formed on the circuit board (“each of the antenna arrays 150A, 150B has five radiating antenna elements 321 that provide a primary radiation source for the antenna unit 100. In one example, the radiating antenna element 321 are printed on a Taconic (PTFE) substrate,” [0051]).
As to claim 3, Felic does not explicitly teach the transmitting antenna and the receiving antenna are end-fire array antennae disposed on a front region in the board surface of the circuit board.
Shao teaches the transmitting antenna and the receiving antenna are end-fire array antennae (5, Fig. 2) disposed on a front region in the board surface of the circuit board (4, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Felic to be end-fire array antennae disposed on a front region in the board surface of the circuit board, as taught by Shao. One of ordinary skill in the art would have been motivated to make the modification to provide a higher gain antenna.
As to claim 4, Felic teaches any of an antenna element of the transmitting antenna and an antenna element of the receiving antenna (150, Fig. 1A) is disposed on any of two board surfaces of a front surface side and a back surface side of the circuit board (140, Fig. 1A).
	As to claim 6, Felic does not explicitly teach the dielectric lens is configured to convert the electromagnetic wave transmitted from the transmitting antenna to a plane wave and output the plane wave outside the housing.
	Shao teaches the dielectric lens is configured to convert the electromagnetic wave transmitted from the transmitting antenna to a plane wave and output the plane wave outside the housing (“the phase center of the array antenna feed 5 is located at the focus of the cylindrical dielectric lens 1 so that the incident wave of the vertical plane of the array antenna feed 5 can be refracted through the cylindrical surface of the cylindrical dielectric lens 1, thereby the exiting wave approached the plane wave,” English translation, page 5, first paragraph).
	It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic such that the dielectric lens is configured to convert the electromagnetic wave transmitted to a plane wave, as taught by Shao. One of ordinary skill in the art would have been motivated to make the modification in order to increase the gain and directivity of the antenna device.
As to claim 7, Felic teaches the dielectric lens (110, Fig. 1A) is composed of a convex lens that has a convex shape in a front surface side.
As to claim 8, Felic teaches a signal processor (170, Fig. 1B) configured to estimates an azimuth of the target based on the reflected wave (“a CMOS chip for generating radar signals and/or processing reflected radar signals to obtain information about one or more targets,” [0043]).
As to claim 11, Felic does not explicitly teach when a normal direction of the board surface of the circuit board is regarded as a vertical direction, a length in the vertical direction of the housing is shorter than a length in a front-rear direction of the housing (Fig. 1, “such a structure is easy to implement a low profile,” English translation, page 4, fourth paragraph).
It would have been obvious to one of ordinary skill in the art to modify the device of Felic such that a normal direction of the board surface of the circuit board is regarded as a vertical direction, a length in the vertical direction of the housing is shorter than a length in a front-rear direction of the housing, as taught by Shao. One of ordinary skill in the art would have been motivated to make the modification to provide a low profile device, which would be easier to fit in a designated space on a vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Shao (CN 105846043 A – cited by Applicant), further in view of Shi (US 2016/0195612 A1).
As to claim 5, Felic in view of Shao does not teach the transmitting antenna and the receiving antenna are post-wall waveguide antennae that are disposed so as to have apertures toward a front end side of the circuit board. 
Shi teaches an antenna device, wherein the transmitting antenna and the receiving antenna are post-wall waveguide antennae (Fig. 6) that are disposed so as to have apertures toward a front end side of the circuit board.
	It would have been obvious to one of ordinary skill in the art to modify the slot antennas of Felic, as modified by Shao, with the post-wall waveguide antennas disclosed by Shi. One of ordinary skill in the art would have been motivated to make the modification so that the antenna array may have a vertical polarization, as taught by Shi, paragraph [0018].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Shao (CN 105846043 A – cited by Applicant, further in view of Elden (WO 96/29755 – cited by Applicant).
As to claim 12, Felic in view of Shao does not explicitly teach the housing includes a connection unit that thermally bonds with the circuit board or a circuit part mounted on the circuit board. 
Elden teaches the housing includes a connection unit that thermally bonds with the circuit board or a circuit part mounted on the circuit board (“the antenna is adhesively or thermally bonded or otherwise secured and mounted to a generally planar or flat light-transmissive antenna board or circuit board,” page 9, lines 33-36).
	It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic, as modified by Shao, by providing a connection unit that thermally bonds with the circuit board, as taught by Elden. One of ordinary skill in the art would have been motivated to make the modification because thermally bonding components together is a low cost and effective method of attaching two or more components together.
Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Shao (CN 105846043 A – cited by Applicant), further in view of Suzuki et al. (US 2004/0227663 A1).
As to claim 9, Felic in view of Shao does not explicitly teach the housing includes metal material.
Suzuki teaches the housing includes a metal material (“installing a metal plate… on a plane of and around the transmission/reception antenna in an antenna unit,” [0003]).

As to claim 10, Felic in view of Shao does not explicitly teach the housing is made of a material with higher thermal conductivity than the dielectric lens. 
Suzuki teaches the housing includes a metal material (“installing a metal plate… on a plane of and around the transmission/reception antenna in an antenna unit,” [0003]), which is well known in the art as having a higher thermal conductivity than the plastic material of the dielectric lens.
It would have been obvious to one of ordinary skill in the art to modify the housing of Felic, as modified by Shao, such that the housing is made of a material with higher thermal conductivity than the dielectric lens (i.e. a metal), as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to reduce sidelobes, as taught by Suzuki.
As to claim 13, Felic teaches the antenna device is mounted in a vehicle, but does not explicitly teach the antenna device comprising a bracket that fixes the housing on a cover member of the vehicle arranged to cover a front region outside the antenna device and defines a direction in which the electromagnetic wave is transmitted outside the housing.
Suzuki teaches a bracket (18, Fig. 7A) that fixes the housing (1, Fig. 7A) on a cover member (14, Fig. 7A) of the vehicle arranged to cover a front region outside the antenna device and defines a direction in which the electromagnetic wave is transmitted outside the housing 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic, as modified by Shao, by providing a bracket that fixes the housing on the cover member, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to adapt the radar device for a road vehicle. In particular, one of ordinary skill in the art would have been motivated to provide the antenna device in the front end of a vehicle in order to detect hazards in front of the vehicle.
As to claim 14, Felic in view of Shao does not teach the bracket fixes the housing on the cover member so as to make the direction in which the electromagnetic wave is transmitted outside the housing horizontal to ground.
Suzuki teaches the bracket fixes the housing on the cover member so as to make the direction in which the electromagnetic wave is transmitted outside the device horizontal to a ground (main radiation beam 8, Fig. 2 is indicated a extending in a horizontal direction).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic, as modified by Shao, such that the direction of the electromagnetic wave is horizontal to a ground, as taught by Suzuki.  One of ordinary skill in the art would have been motivated to make the modification in order to detect hazards in front of the vehicle, therefore preventing the vehicle from crashing into a hazard.
As to claim 15, Felic in view of Shao does not teach the bracket is made of an electromagnetic wave absorber or material containing the electromagnetic wave absorber.

It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic, as modified by Shao, by including an electromagnetic wave absorber to the bracket, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to absorb sidelobes radiating from the antenna, therefore reducing unwanted transmission of sidelobes, as taught by Suzuki (see paragraph [0032]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1)  in view of Shao (CN 105846043 A – cited by Applicant), further in view of Rebeiz et al. (US 2008/0048921 A1).
As to claim 16, Felic in view of Shao does not teach a reflection unit that is supported at a position facing the board surface of the circuit board to reflect a sidelobe of the electromagnetic wave transmitted by the transmitting antenna to a front direction. 
Rebeiz teaches a reflection unit (66, Fig. 9) that is supported at a position facing the board surface of the circuit board (26, Fig. 9) to reflect a sidelobe of the electromagnetic wave transmitted by the transmitting antenna to a front direction (“The at least one reflector 66 is adapted to reflect electromagnetic energy propagated through the at least one electromagnetic lens 12 after being generated by at least one of the plurality of antenna feed elements 14,” [0082]) and “The sidelobe level was about -6 dB, and compared to the array without a reflector, the depth of the nulls between the main beam and sidelobes was substantially increased,” [0122]).

As to claim 17, Felic in view of Shao does not teach the dielectric lens is composed of a ball lens. 
Rebeiz teaches the dielectric lens is composed of a ball lens (“the at least one electromagnetic lens 12 is not limited to any one particular design, and may, for example, comprise either a spherical lens, a Luneburg lens, a spherical shell lens, a hemispherical lens, an at least partially spherical lens, an at least partially spherical shell lens, an elliptical lens, a cylindrical lens, or a rotational lens,” [0069]).
It would have been obvious to one of ordinary skill in the art to modify the cylindrical lens of Felic, as modified by Shao, with a ball or spherical lens, as taught by Rebeiz. One of ordinary skill in the art would have been motivated to make the modification in order to achieve the desired refraction pattern for the electromagnetic wave.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/            Examiner, Art Unit 2845